Citation Nr: 0938210	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to October 
1945.  

In an RO rating decision, dated in March 2006, the RO denied 
the Veteran's claim for service connection for PTSD.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2008, when the claim was remanded 
to the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.).  

The purpose of the remand was to undertake additional 
procedural and evidentiary development, to include obtaining 
outstanding treatment records and supplying the Veteran with 
a VA psychiatric examination.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and, notably, the Veteran does not 
contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

During the course of his appeal, the Veteran was afforded an 
RO hearing before a Decision Review Officer (DRO) in May 
2007, and a videoconference hearing before the undersigned 
Veterans Law Judge in September 2008.   

Of preliminary importance, the Board is cognizant of the 
recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim of service 
connection for PTSD as including any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record (in that case, diagnoses of anxiety disorder and 
schizoid disorder).  In light of Clemons, and based on the 
medical evidence of record, the Board has recharacterized the 
Veteran's claim as one for service connection for an acquired 
psychiatric disorder, to include PTSD.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran sustained combat wounds during World War II 
and was awarded the Good Conduct Medal, the Combat 
Infantryman Badge, the Purple Heart, the Bronze Star with 
"V" device and one Oak Leaf Cluster, the World War II 
Victory medal, and the European-African-Middle Eastern (EAME) 
Campaign Medal with five Bronze Stars.  

3.  The Veteran currently is shown as likely as not to have a 
diagnosis of PTSD due to his combat service in World War II.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in December 2005, March 2006, 
November 2008, and March 2009, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

Additionally, the March 2006, November 2008, and March 2009 
notice letters informed the Veteran as to disability ratings 
and effective dates.  As noted above, the claim was 
readjudicated via an SSOC issued in September 2009.  

There was a timing deficiency with the March 2006, November 
2008 and March 2009 notice letters, with respect to the 
notice requirements under Dingess because they were provided 
after the initial rating action.  Mayfield v. Nicholson.  The 
timing deficiency was remedied by the fact that the Veteran's 
claim was readjudicated by the RO in the September 2009 SSOC 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA and 
private treatment records, and VA examination reports.  Also 
of record and considered in connection with the appeal is the 
Veteran's hearing testimony, along with various written 
statements submitted by the Veteran, former service members, 
and his representative.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  


A.  PTSD

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  


B.  Standard of Review

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  



Analysis

The Veteran contends that he has a current diagnosis of PTSD 
as a result of various combat-related in-service stressors.  
This assertion is supported by statements submitted by former 
service members, the Veteran, and his representative, along 
with oral testimony provided by the Veteran and his 
representative in his May 2007 DRO hearing and in his 
September 2008 videoconference hearing, which corroborates 
his reported symptomatology.  

A review of service personnel records discloses that the 
Veteran served on active duty during World War II and was 
awarded the Purple Heart and the Bronze Star with "V" 
device and one Oak Leaf Cluster, among his other awards and 
decorations.  The record shows service connection is 
currently in effect for residuals of shrapnel wound in the 
right hand rated as the result of combat.  (See October 1954 
rating decision).  

Inasmuch as the record indicates that the Veteran was awarded 
the Purple Heart and Bronze Star with "V" device, and that 
his claimed stressors relate to combat experiences, and in 
light of the fact that there is no evidence to the contrary, 
the Board finds that he did engage in combat with the enemy 
and concedes the existence of the in-service stressor 
required for service connection for PTSD.  

In this case, there is conflicting evidence as to whether the 
criteria for a diagnosis of PTSD have been met.  

Notably, the medical evidence of record in support of the 
Veteran's claim is an August 2007 private evaluation 
performed by a clinical psychologist, a clinical coordinator, 
and two readjustment counseling therapists at the Norwich Vet 
Center.  

Here, the Veteran reported symptoms of frequent intrusive and 
recurring thoughts and images about his World War II combat 
experiences, avoidance of thoughts and feelings associated 
with traumatic events that occurred in combat, attempts to 
block thoughts and feelings associated with the traumatic 
events, social isolation, sleep disturbance, outbursts of 
anger, difficulty concentrating and staying focused, feelings 
of helplessness/hopelessness, feelings of guilt and shame, 
avoidance of crowds, anxiety, and depression.  The evaluators 
noted that the Veteran had no history of psychiatric 
treatment.  He was diagnosed with PTSD that as likely as not 
was related to his military service.  

The record also contains VA treatment records, dated from May 
2006 to February 2009, which generally show that the Veteran 
consistently denied any history of depression or of suicidal 
ideation, and that multiple depression screenings during this 
time frame were negative.  

Notably, a September 2007 primary care note indicates that 
the Veteran endorsed symptoms of depression, due to his 
wife's poor health, occurring nearly every day; although 
further evaluation did not indicate major depression and he 
was found to be stable.  

An April 2008 VA treatment record reflects the Veteran's mood 
was assessed as excellent, that he did not require further 
treatment for depression as his mood and depressed mood had 
been resolved, and that he had no interest in seeing a 
psychiatrist or in taking medication.  

In conjunction with this appeal, the Veteran underwent VA 
PTSD examinations in February 2006, April 2008 and July 2009.  
The February 2006 examiner did not have the benefit of 
reviewing the Veteran's claims file.  The examiner, on 
clinical presentation, observed that the Veteran presented in 
no acute distress, and reported no current or past 
psychiatric or psychological symptoms.  

The Veteran denied experiencing specific PTSD symptoms 
including mood disturbance, disturbed or disrupted 
interpersonal relationships, substance abuse problems, or 
unpleasant intrusive memories, and tended to contradict 
several of the criteria by attesting to having a number of 
friends and refraining from drinking alcohol.  Specifically, 
with regard to mood disturbance, the Veteran reported usually 
being in a good mood, although he described having a 
perfectionistic tendency which at times affects his work 
performance.  

The examiner reported that the Veteran enjoyed telling 
stories about his largely positive experiences in World War 
II, as well as about experiences he had over the years in his 
work.  No significant cognitive impairments were noted.  The 
Veteran was not found to have any psychiatric disorder.  
Further, the examiner opined that the Veteran appeared to be 
immune from PTSD, likely due to his deep religious faith as 
well as his psychological resilience.  

The April 2008 VA examiner noted that the Veteran's claims 
file was reviewed prior to the examination.  The examiner 
noted the stark contrast between the February 2006 VA 
examination report, where the Veteran presented with no acute 
distress and had no psychiatric or psychological history and 
the August 2007 Vet Center report, where the Veteran was 
diagnosed with PTSD after endorsing a litany of psychological 
symptoms.  

The April 2008 examiner opined that it was clear that the 
Veteran's primary motivation in seeking service-connection 
was to obtain free medications from the VA.  Moreover, the 
examiner stated that there appeared to be a lack of distress 
associated with memories of the Veteran's combat trauma, and 
there was no evidence of trauma-specific avoidance or 
military avoidance, as the Veteran had been very active in 
military groups and reunions.  

The examiner observed that the Veteran began the interview by 
reviewing specific war experiences in great detail, conveying 
them with a sense of pride and with no sign of distress.  The 
only significant distress occurred when the Veteran discussed 
the current war.  

When asked specifically, the Veteran reported dreaming about 
the war the night before in anticipation of the examination.  
However, he could not specify the content of the dream, nor 
could he answer a question about how often he experienced 
those types of dreams.  Similarly, his responses to questions 
about his sleep in general were noted as somewhat vague and 
evasive.  

The examiner opined that the present evaluation corroborates 
the initial evaluation by the February 2006 VA examiner.  
Further, based on the history, as well as on the Veteran's 
own report on examination, the examiner found that the report 
from the Vet Center appeared to be a flagrant 
misrepresentation of the Veteran's actual condition, as the 
Veteran himself denied some of the symptoms shown in the Vet 
Center report.  

The examiner noted that it might be the case that the Veteran 
had suffered from some very circumscribed and occasional 
distress related to his military trauma, but that the primary 
emotional reaction to discussions of the military were 
generally positive and proud.  The examiner found that there 
was no evidence of impairment related to anxiety or stress-
related symptoms.  

Finally, in the July 2009 VA PTSD examination, conducted by 
the same examiner who evaluated the Veteran in April 2008, he 
endorsed symptoms of increased distress due to the current 
war, but denied experiencing nightmares, problems with anger 
or irritability, loss of interest in activities, 
foreshortened sense of future, post-military trauma, or other 
signs or symptoms of avoidance.  

The examiner observed that the Veteran was vague and did not 
answer or respond to questions about anxiety or 
hypervigilance, and that he reportedly had difficulty 
sleeping for "all his life."  The examiner noted that the 
Veteran had never received any mental health treatment.  

Upon mental status examination, the examiner found that the 
Veteran's affect was euthymic, with range and mood congruent, 
with several instances of intense tearfulness when describing 
some of his symptoms, and that he appeared distressed as well 
when talking about his wife's Alzheimer's disorder.  

The Veteran was diagnosed with adjustment disorder, not 
otherwise specified.  The examiner noted that the Veteran 
appeared quite distressed and tearful at several times during 
the interview, and opined that it was at least as likely as 
not that he suffered from an adjustment reaction to any 
combination of stressors, most notably that his wife suffers 
from Alzheimer's disorder, and that he is under severe 
financial strain.  

Despite contradictory opinions from private practitioners 
diagnosing the Veteran with PTSD related to service, the 
Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).  

As noted, the August 2007 private evaluation report indicates 
that the Veteran has reported symptoms of frequent intrusive 
and recurring thoughts and images about his World War II 
combat experiences, avoidance of thoughts and feelings 
associated with traumatic events that occurred in combat, 
attempts to block thoughts and feelings associated with the 
traumatic events, social isolation, sleep disturbance, 
outbursts of anger, difficulty concentrating and staying 
focused, feelings of helplessness/hopelessness, feelings of 
guilt and shame, avoidance of crowds, anxiety, and 
depression.  

Accordingly, in resolving all reasonable doubt to the 
Veteran, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


